


(POSITSCIENCE LOGO) [d73792002.jpg]

MAJOR RESELLER AGREEMENT

This Major Reseller Agreement, including its exhibits (the “Agreement”) is
entered into by POSIT SCIENCE CORPORATION, 225 Bush Street, San Francisco, CA
94104, USA (“Posit”) and the company identified below (“Reseller”) as of October
15, 2007 (the “Effective Date”); provided that this Agreement shall not be
effective unless and until duly executed by Posit.

 

 

 

Reseller Company Name: Scientific Learning Corporation

 

Address: 300 Frank Ogawa Plaza, Suite 600

 

City, State/Country, Postal Code: Oakland, California 94612

 

Email Address: jlindl@scilearn.com

 

Telephone: 510-444-3500

1.            DEFINITIONS.

1.1          “ Adult Ed Program” means a program (i) of life-long educational
courses offered by a public school district or educational institution to
provide adults the knowledge and/or skills necessary to participate effectively
as productive family members, community members and employees, and (ii) which
will license the Program from Posit for use by its individual students.

1.2          “ Group Purchaser” means an Adult Ed Program, Residential
Retirement Community, Service Provider and/or School Purchaser.

1.3          “ Healthy Aging” means improving cognitive functions in mature
adults and expressly excludes (i) individuals in pre-school through twelfth
grade, individuals in correctional institutions, the US government and end users
under US government contract and (ii) individuals seeking treatment for a
disease or disorder—such as Alzheimer’s, autism, attention deficit disorder,
mild cognitive impairment, or traumatic brain injury—or for dyslexia or a
similar reading impairment.

1.4          “ Intellectual Property Rights” means rights in patents,
copyrights, trade secrets, trademarks, and know-how, moral rights, and any other
intellectual property rights recognized in any country or jurisdiction in the
world.

1.5          “ Posit Marks” means Posit’s trademarks, trade names, service
marks, and service names specified in Exhibit A or that accompany the Program
and accompanying advertising materials.

1.6          “ Program” means Posit’s computer software products, in object code
form, and related documentation specified in Exhibit A, as amended from time to
time by Posit with notice to Reseller, including any error corrections and
updates that Posit provides to Reseller under this Agreement.

1.7          “ Residential Retirement Community” means a community (i) offering
individuals fifty (50) years of age and older independent living, assisted
living, sub-acute nursing, skilled nursing or continuing care services or a mix
thereof, whether such community is for-profit or not-for-profit, and (ii) which
will license the Program from Posit for use by its individual residents.

1.8          “ School Purchaser” means a school district, school or other
educational institution that will license the Program from Posit for use by
persons employed by, serving on the supervisory board of or providing
independent contractor services to that educational institution.

1.9          “ Service Provider” means an individual or entity (i) offering to
individuals direct services that foster Healthy Aging, and (ii) which will
license the Program from Posit for use by such individuals receiving the direct
services.

1.10        “ Territory” means the United States of America and Canada,
including the territories thereof.

2.             APPOINTMENT, LICENSE AND SUPPORT.

2.1           Appointment. Subject to Reseller’s compliance with this Agreement,
Posit hereby appoints Reseller as a non-exclusive authorized reseller of the
Program in the Territory. Reseller will market the Program only to potential
Group Purchasers. For Group Purchasers other than School Purchasers, Reseller
may market the Program only for Health Aging. For School Purchasers, Reseller
may market the Program only for use by persons employed by, serving on the
supervisory board of or providing independent contractor services to the School
Purchaser. Reseller will not provide the Program to anyone other than to Group
Purchasers. Posit reserves the right to market, license, and provide, and to
appoint others to market, license, and provide, the Program within the Territory
and without notice or liability to Reseller. Posit will determine which, if any,
other Posit products or services Reseller may provide.

2.2           License Grant. Subject to Reseller’s compliance with this
Agreement, Posit grants to Reseller during the Term a limited, non-exclusive,
non-transferable, personal license, without right to sublicense to access and
use the Program to demonstrate and market it to potential Group Purchasers in
the Territory, .

2.3           License Restrictions. Reseller acknowledges that the Program
contains trade secrets of Posit and its licensors, and, in order to protect such
trade secrets, Reseller agrees not to disassemble, decompile or reverse engineer
the Program, or permit any third party to do so, except to the extent applicable
local law requires such activities be permitted. Except as expressly authorized
by this Agreement, Reseller will not: (i) copy or reproduce the Program;
(ii) modify the Program; or (iii) make the Program’s functionality available to
third parties. Reseller will not alter, remove or obscure the Intellectual
Property Rights notices of Posit or its licensors that appear on the Program or
its packaging.

2.4           Limited Rights. Reseller’s rights in the Program are limited to
those expressly granted in Section 2.2. Posit reserves all other rights, title
and interest in and to the Program. The Program and all Intellectual Property
Rights therein are and will remain the sole and exclusive property of Posit and
its licensors. Reseller will use reasonable efforts to protect Posit’s
Intellectual Property Rights

 

 

CONFIDENTIAL

Rev. 9/2007


--------------------------------------------------------------------------------




Posit Science Major Reseller Agreement

in the Program and will promptly report to Posit any infringement or other
violation of such rights of which Reseller becomes aware.

2.5           Support to Reseller. Posit will provide reasonable phone and email
support to Reseller during Posit’s standard business hours.

3.            RESELLER’S OBLIGATIONS.

3.1           Policies and Procedures. Reseller will at all times comply with
the duties and obligations under this Agreement and with all policies issued in
connection with the advertising, demonstration and licensing of the Program.

3.2           In-Person Sales. Reseller will market and distribute the Program
primarily in direct, in-person contact with the potential Group Purchasers.
Reseller will not provide or distribute the Program via the Internet, including,
without limitation, via online marketplaces like Amazon.com and auction sites
like eBay. Reseller will not use unsolicited email (e.g., spam) as a means of
marketing the Program and will not associate Posit in any way with unsolicited
email. Reseller will not market the program by mail order or telesales; however,
Reseller may use the Internet, phone and mail to communicate with Reseller’s
customers about the Program.

3.3           Limits on Marketing and Distribution. Reseller will advertise,
promote, and demonstrate the Program only to potential Group Purchasers in the
Territory. Reseller will use its best efforts to ensure that it does not
advertise, promote, demonstrate, sell or distribute the Program to (i) any
individual in grades preschool through twelfth grade; (ii) any individual who is
in a correctional institution; or (iii) any individual whose purpose for using
the Program is to treat or address (a) a medical condition or disorder, such as
Alzheimer’s, minor cognitive impairment, autism, attention deficit disorder, or
traumatic brain injury or (b) dyslexia or other similar reading impairments.

3.4           Business Practices. Reseller will conduct business in a manner
that reflects favorably at all times on the Program and the good name, goodwill
and reputation of Posit. Reseller will not: (i) make any representations,
warranties or guarantees on Posit’s behalf or with respect to the
specifications, features or functionality of the Program that are inconsistent
with the literature distributed by Posit; (ii) make any false or misleading
representations with regard to Posit or the Program; or (iii) participate or
engage in any illegal, deceptive, misleading, unethical, or improper practices.

3.5           Delivery, Installation and Support. Posit will provide direct
support services for the installation and use of the Program to Group
Purchasers, as provided in the applicable group license agreement and any
renewal support agreement. Posit agrees that Reseller shall not have any
obligation to support Group Purchasers with respect to the Program, and that
Reseller shall refer all support inquiries from Group Purchasers about the
Program to Posit. Unless Posit has provided Reseller with specific advance
written or email authorization to do so, only Posit shall provide installation
and training services to Group Purchasers. Reseller will be conversant with the
general science underpinning of the Program

4.            SALES AND MARKETING.

4.1           Marketing. Reseller will encourage the purchase of Posit Programs
by appropriate customers, making use of promotional materials supplied by Posit
to do so. Reseller will include in all marketing, advertising, and promotional
materials the applicable copyright and trademark notices of Posit and its
licensors as they appear on or in any materials provided by Posit.

4.2           Trademark License. Subject to Reseller’s compliance with this
Agreement, and with Posit’s Trademark Guidelines set forth in Exhibit A, Posit
hereby grants to Reseller a non-exclusive, non-transferable license, during the
term of this Agreement, to use the Posit Marks solely in connection with
Reseller’s marketing, promotion, and distribution of the Program. Any use of a
Posit Mark by Reseller must have Posit’s prior written or email approval.
Reseller will not remove or obscure any Posit Mark on or in the Program and will
not attach any additional trademarks, logos or trade designations to the
Program. Reseller acknowledges and agrees that Posit owns the Posit Marks and
that any and all goodwill and other proprietary rights that are created by or
that result from Reseller’s use of a Posit Mark hereunder inure solely to the
benefit of Posit. Reseller will at no time contest or aid in contesting the
validity or ownership of any Posit Mark or apply to register any trademark,
trade name or other designation that is confusingly similar to any Posit Mark.

5.            ORDERS AND SHIPMENT.

5.1           Group Purchaser Orders. Reseller will order the Program for Group
Purchasers by submitting to Posit by fax or hard copy the appropriate, signed
group license agreement for a Group Purchaser. The initial form of group license
agreement for School Purchasers is attached to this Agreement as Exhibit C and
Posit will provide other forms of the license agreement on request. Posit may
change the form of license agreement from time to time by providing 30 days
notice of such changes to Reseller. Posit will ship the Program directly to the
Group Purchaser upon Posit’s review and approval of the order.

5.2           General. Posit reserves the right to refuse to accept any order
placed by Reseller, cancel any purchase order previously placed by Reseller that
has not been fulfilled, or refuse or delay shipment of the Program pursuant to a
purchase order, in each case immediately upon the failure by Reseller to comply
with any of the terms and conditions of this Agreement, price schedules, credit
or other requirements established by Posit from time to time.

6.            PRICING AND PAYMENT.

6.1           Pricing. For each Program sold by Reseller to a Group Purchaser
other than a School Purchaser, Posit will pay to Reseller 20% of the Program
Software License Fee and 20% of the Set-up & Training Fee paid by the Group
Purchaser and for each Program sold by Reseller to a School Purchaser, Posit
will pay to Reseller 40% of the Program Software License Fee and 20% of the
Set-up & Training Fee paid by the School Purchaser (the “Reseller Commission”)
as specified in the applicable group license agreement.

All Group Purchaser pricing will be determined by Posit, in its sole discretion.
Posit reserves the right to increase or decrease Group Purchaser pricing from
time to time on 30 days prior written notice to Reseller.

6.2           Payment Terms. Posit will pay all Reseller Commissions set forth
in Section 6.1 in US Dollars by the 25th day of the month following the month in
which payment for the sale on which the commission was earned is actually
received by Posit from the Group Purchaser.

7.            TERM AND TERMINATION.

7.1           Term. This Agreement will begin on the Effective Date and, unless
terminated earlier in accordance with its terms, will remain in effect for one
(1) year. This Agreement may be renewed

 

 

 

CONFIDENTIAL

2

Rev. 9/2007


--------------------------------------------------------------------------------




Posit Science Major Reseller Agreement

for additional one (1) year terms, with the prior written consent of the
parties.

7.2           Termination. Either party may terminate this Agreement, at any
time, with or without cause, with thirty (30) days prior written notice. Posit
may immediately terminate this Agreement, at any time, in the event that
Reseller breaches any term of this Agreement.

7.3           Effect of Termination. Upon any termination of the Agreement:
(i) all licenses granted by Posit hereunder to Reseller will automatically
cease; (ii) Reseller will immediately stop using the Posit Marks and discontinue
all representations that it is a reseller of the Program; and (iii) each party
will promptly return to the other all of the other party’s Confidential
Information within its possession or control, and will certify in writing that
it has complied with its obligations to return all such Confidential
Information. Upon receipt by Posit of each such copy of the Program, Posit will
refund to Reseller all amounts paid by Reseller to Posit for such Program.
Sections 1, 2.3, 2.4, 3.1, 3.3, 3.4, 3.5, 3.6, 6, 7.3, and 8-12 will survive
termination of this Agreement for any reason.

8.             CONFIDENTIALITY.

8.1           Definition. “Confidential Information” means: (i) the Program and
other related information disclosed by Posit; (ii) any forecasting, potential
customer or sales or marketing strategy information disclosed by Reseller or
Posit; and ii) any information of Posit or Reseller that, if disclosed in
writing, is marked “confidential” at the time of disclosure, or, if disclosed
orally, is identified as “confidential” at the time of disclosure, and is
summarized in a writing sent by the disclosing party to the other party within
thirty (30) days,

8.2           Exclusions. The obligations in Section 8.3 will not apply to the
extent any information: (i) is or becomes generally known to the public through
no fault of the receiving party; (ii) is rightfully known by the receiving party
at the time of disclosure without an obligation of confidentiality; (iii) is
independently developed by the receiving party without use of the disclosing
party’s Confidential Information; or (iv) is rightfully obtained by the
receiving party from a third party without restriction on use or disclosure.

8.3           Use and Disclosure Restrictions. Each party will not use the other
party’s Confidential Information, except as necessary for the performance of
this Agreement, and will not disclose such Confidential Information to any third
party The foregoing obligations will not restrict either party from disclosing
the other party’s Confidential Information or the terms and conditions of this
Agreement: (i) pursuant to the order or requirement of a court, administrative
agency, or other governmental body, provided that the party required to make
such a disclosure gives reasonable notice to the other party to enable it to
contest such order or requirement; (ii) on a confidential basis to its paid
legal or professional financial advisors; (iii) as required under applicable
securities regulations; or (iv) on a confidential basis to present or future
providers of venture capital or potential private investors in or acquirers of
such party.

9.            WARRANTY.

9.1           Limited Product Warranty. Posit’s sole warranty obligation with
respect to the Program is to Group Purchasers and is set forth in the product
warranty accompanying the Program.

9.2           Disclaimer. EXCEPT AS EXPRESSLY PROVIDED ABOVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, POSIT DISCLAIMS ALL WARRANTIES AND
REPRESENTATIONS REGARDING THE PROGRAM AND ANY SERVICES PROVIDED BY POSIT,
WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, AND ANY WARRANTIES ARISING OUT OF COURSE OF DEALING OR USAGE
OF TRADE. NO ADVICE OR INFORMATION, WHETHER ORAL OR WRITTEN, OBTAINED FROM POSIT
OR ELSEWHERE, WILL CREATE ANY WARRANTY NOT EXPRESSLY STATED IN THIS AGREEMENT.

10.          LIMITATION OF LIABILITY.

10.1         Exclusion of Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE TO
THE OTHER FOR ANY SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING, WITHOUT LIMITATION, LOST PROFITS, LOSS OF USE, LOSS OF DATA OR LOSS
OF GOODWILL), OR THE COSTS OF PROCURING SUBSTITUTE PRODUCTS, ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR THE USE OR PERFORMANCE OF THE PROGRAM OR
OUT OF ANY SERVICES PROVIDED BY POSIT HEREUNDER, WHETHER SUCH LIABILITY ARISES
FROM ANY CLAIM BASED UPON BREACH OF CONTRACT, BREACH OF WARRANTY, TORT
(INCLUDING NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE, AND WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

10.2         Failure of Essential Purpose. The parties have agreed that the
limitations specified in this Section will survive and apply even if any limited
remedy specified in this Agreement is found to have failed of its essential
purpose. The parties expressly acknowledge and agree that Posit has set its
prices and entered into this Agreement in reliance upon the limitations of
liability specified herein, which allocate the risk between Posit and Reseller
and form a basis of the bargain between the parties.

11.          GENERAL.

11.1         Assignment. Neither Posit nor Reseller may assign this Agreement,
in whole or in part, without the prior written consent. of the other party,
except that either party may assign its rights and responsibilities under this
Agreement to the purchaser of substantially all of that party’s business. Any
attempt to assign without such consent will be null and void.

11.2         Governing Law and Jurisdiction. This Agreement will be governed by
and construed in accordance with the laws of the State of California, USA,
excluding its principles of conflicts of law. Any suit or legal action arising
under this Agreement will be brought solely in the federal or state courts in
the Northern District of California, to which jurisdiction and venue each party
hereby irrevocably consents.

11.3         Notices. All notices required or permitted under this Agreement
will be in writing and delivered to the above addresses by courier or overnight
delivery services, or by certified mail, and will be deemed given upon receipt.
Notice given by email or fax will be valid only upon acknowledgement of receipt
by recipient in writing or by email or fax.

11.4         Relationship of Parties. The parties to this Agreement are
independent contractors and this Agreement will not establish

 

 

 

CONFIDENTIAL

3

Rev. 9/2007


--------------------------------------------------------------------------------




Posit Science Major Reseller Agreement

any relationship of partnership, joint venture, employment, franchise or agency
between the parties. Neither party will have the power to bind the other party
or to incur any obligations on its behalf without the other party’s prior
written consent.

11.5         Miscellaneous. This Agreement, including all exhibits hereto,
constitutes the complete and exclusive agreement regarding its subject matter
between the parties and supersedes all prior or contemporaneous agreements. Any
waiver, modification or amendment of any provision of this Agreement will be
effective only if in writing and signed by duly authorized representatives of
each party. Except as expressly set forth in this Agreement, the exercise by
either party of any remedy will be without prejudice to its other remedies under
this Agreement or otherwise. The failure by either party to enforce any
provision of this Agreement will not constitute a waiver of future enforcement
of that or any other provision. If any provision of this Agreement is found by a
court to be invalid or unenforceable, that provision will be enforced to the
maximum extent permissible and the other provisions of this Agreement will
remain in full force and effect. Headings are for convenience and should not be
used to interpret this Agreement. This Agreement may be executed in
counterparts.

Each party causes this Agreement to be executed by a duly authorized
representative as of the Effective Date.

 

 

 

 

 

 

RESELLER – SCIENTIFIC LEARNING
CORPORATION

POSIT SCIENCE

 

 

 

 

 

 

By:

   /s/ Jessica Lindl                                                          

By:

   /s/ Jon Zimman                                      

Print Name:

   Jessica Lindl                                                    

Print Name:

   Jon Zimman                             

Title:

   VP Marketing                                                              

Title:

   VP Business Affairs                             

Date:

   11/5/07                                                                          

Date:

   11/9/2007                                                


 

 

 

CONFIDENTIAL

4

Rev. 9/2007


--------------------------------------------------------------------------------




Posit Science Major Reseller Agreement

EXHIBIT A

Posit Computer Software Products

Current Posit computer software products include the following:

 

 

 

 

•

Brain Fitness Program Classic, Group Edition (for Adult Ed Programs, Service
Providers and School Purchasers)

 

 

 

 

•

Brain Fitness Program Classic, Community Edition (for Residential Retirement
Communities)

Posit Trademark Guidelines

 

 

A.

Current Posit Trademarks, Servicemarks and Logos (“Trademarks”) include:


 

 

 

 

 

Posit Science™

Cortex™

Clarity™

 

Posit Science Brain Fitness Program™

InSight™

 

 

Your Brain Will Thank You™

[Company Logo] ™

 


 

 

B.

Proper Usage of Posit Trademarks

          1.          Set the Trademarks apart from other words or nouns they
modify by capitalizing and designating the Trademarks with the appropriate
symbol - ® or ™ (as set forth above).

          2.          Always use the Trademarks as proper adjectives that modify
a specific person, place, or thing. Because a trademark is an adjective, use it
with the generic noun that it modifies.

          3.          Never combine a Trademark or a Posit product name or
service name with your (or another party’s) trademark or product or service
name. If the Trademarks are combined with the trademarks, product names or
service names of others, consumers may be confused as to which company is the
source of the product or service.

          4.          Do not change the Trademarks in any way. Do not shorten,
abbreviate or create acronyms out of the Trademarks. Never make a Trademark
possessive or plural.

          5.          Indicate the ownership of Trademarks with the following
notice:

 

 

 

“____________ are either registered trademarks or trademarks of Posit Science in
the United States and/or other countries.”


 

 

C.

Ownership and Protection of Trademarks

 

 

 

By using the Trademarks, you agree to the following:

           1.          You acknowledge Posit’s or its licensor’s ownership of
the Trademarks and will do nothing inconsistent with such ownership. You agree
that all use of the Trademarks by you will inure to the benefit of Posit or its
licensors and further agree that you will not harm or misuse the Trademarks or
bring them into disrepute. You will not apply to register the Trademarks or use,
register or cause to be registered with any domestic or foreign governmental or
quasi governmental authority any word or mark that is confusingly similar to the
Trademarks or that contains part or all of the Trademarks as a trademark,
service mark, internet domain name, or trade name. You will cooperate at Posit’s
cost with Posit’s or its licensor’s registration and maintenance of the
Trademarks.

          2.          You will give Posit prompt written notice of any adverse
use of the Trademarks or other designation similar to the Trademarks of which
you are or become aware. Posit and its licensors will have the sole right, but
not the obligation, to bring infringement or unfair competition actions
involving the Trademarks.

          3.          The nature and quality of the products and services used
in connection with which the Trademarks will conform to applicable industry
standards.

          4.          If Posit determines that you are using the Trademarks
improperly or in connection with products or services other than products or
services that meet the quality standards set forth above, Posit will so notify
you in writing, and you will immediately remedy the improper use, or cease using
the Trademarks.

 

 

 

CONFIDENTIAL

5

Rev. 9/2007


--------------------------------------------------------------------------------




Posit Science Major Reseller Agreement

EXHIBIT B

Price Schedule for Resellers

PRICE SHEET
Effective July 1, 2007

 

 

Provider Kits for Internal Use

 

 

Description

Price

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Provider Starter Kit

$1,495

Provider Supplemental Starter Kit

$   500


 

 

 

 

•

Shipping & Handling on the above items is additional:

 

 

•

USA Ground (3-9 days): $9.95; USA Priority (1-3 days): $19.95


 

 

BFP Classic: Group & Community Editions

 

Group Edition: Pricing for Adult Ed Programs, School Purchasers & Service
Providers

 

 

Number of Licensed Seats

Program Software License Fee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2 to 9

$750 per seat

10 to 39

$650 per seat

40 to 199

$550 per seat

200 to 999

$500 per seat

1,000 +

Quoted on request

 

 

 

 

Community Edition: Pricing for Residential Retirement Communities

 

Number of Living Units

Program Software License Fee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fewer than 120

$         12,000

120 to 249

$100 per unit

250 to 999

$  90 per unit

1,000 to 4,999

$  80 per unit

5,000 +

Quoted on request

 

 

 

 

Group & Community Editions: Pricing for Training

 

Level of Training

Set-up & Training Fee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Basic Remote

$   600

Standard On-site

$2,400

Premium On-site

$4,800


 

 

 

CONFIDENTIAL

6

Rev. 9/2007


--------------------------------------------------------------------------------